Case 3:19-cv-00528-RGJ-LLK Document 42 Filed 02/12/21 Page 1 of 5 PageID #: 611




                                        UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF KENTUCKY
                                              LOUISVILLE DIVISION
                                    CIVIL ACTION NO. 3:19‐cv‐00528‐RGJ‐LLK

MARK DAMIAN YARMEY                                                                                      PETITIONER

v.

KEVIN MAZZA, Warden                                                                                     RESPONDENT

                                      MEMORANDUM OPINION AND ORDER

         Petitioner, through appointed counsel, filed an amended petition under 28 U.S.C. § 2254 for writ

of habeas corpus by a person in state custody, [Docket Number (“DN”) 33], which superseded and

replaced his original pro‐se petition, [DN 1]. This matter is before the Court on Respondent’s limited

response to the amended petition, [DN 39], and to which Petitioner replied and requested an evidentiary

hearing, [DN 41]. The Court referred this matter to the undersigned Magistrate Judge “pursuant to 28

U.S.C. § 636(b)(1)(A) & (B) for rulings on all non‐dispositive motions; for appropriate hearings, if necessary;

and for findings of fact and recommendations on any dispositive matter.” [DN 7].

         For the reasons below, this Order will REQUIRE Respondent to FILE an unlimited response to

Petitioner’s amended petition, [DN 33], and request for an evidentiary hearing, [DN 41].

                                         Petitioner’s claims are exhausted.

         The amended petition raises fourteen (14) claims of ineffective assistance of trial counsel (“IATC”).

[DN 33]. In his limited response, Respondent argues that the amended petition is subject to dismissal as

a “mixed” petition contained both exhausted claims (2, 4, and 5) and unexhausted claims (1, 3, 6 through

14). [DN 39].1 In his reply, Petitioner “agrees with Respondent that Grounds 1, 3, 6 through 14 are




1
  A federal court cannot grant habeas relief if the petitioner still has state remedies available. See 28 U.S.C. §
2254(b)(1)(B). That rule applies to petitions that contain a mix of exhausted and unexhausted claims. In that
situation, a district court has discretion to:
         (1) dismiss the mixed petition in its entirety; (2) stay the petition and hold it in abeyance while the petitioner
         returns to state court to raise his unexhausted claims, (3) permit the petitioner to dismiss the unexhausted

                                                            1
Case 3:19-cv-00528-RGJ-LLK Document 42 Filed 02/12/21 Page 2 of 5 PageID #: 612




unexhausted claims” but would place Claim 2 in the unexhausted category as well. [DN 41]. For the

reasons below, the undersigned has determined (tentatively, pending report and recommendation to the

district judge) that all fourteen claims are exhausted.

        A “petitioner who has defaulted his federal claims in state court meets the technical requirements

for exhaustion; there are no state remedies any longer ‘available’ to him.” Coleman v. Thompson, 501

U.S. 722, 732 (1991). “A claim may become procedurally defaulted in two ways.” Williams v. Anderson,

460 F.3d 789, 806 (6th Cir. 2006). First, “a claim is procedurally defaulted where state‐court remedies

have been exhausted within the meaning of § 2254, but where the last reasoned state‐court judgment

declines to reach the merits because of a petitioner's failure to comply with a state procedural rule.”

Lovins v. Parker, 712 F.3d 283, 295 (6th Cir.2013). “Second, a petitioner may procedurally default a claim

by failing to raise a claim in state court, and pursue that claim through the state's ‘ordinary appellate

review procedures.’” Williams, 460 F.3d at 806. “If, at the time of the federal habeas petition, state law

no longer allows the petitioner to raise the claim, the claim is procedurally defaulted.” Id.

        In the present case, Petitioner’s Claims 1, 3, 6 through 14 are procedurally defaulted under the

second Williams v. Anderson category. This is because, as Respondent explains:

        Under Kentucky law, the procedural vehicle for bring an IATC claim is in a motion to vacate
        pursuant to Kentucky Rules of Criminal Procedure (“RCr”) 11.42. Pursuant to RCr 11.42(10), any
        motion under this rule shall be filed within three years after the judgment becomes final, unless
        the movant proves one of two exceptions: that the facts upon which the claim is predicated were
        unknown to the movant and could not have been ascertained by the exercise of due diligence; or
        that the fundamental constitutional right asserted was not established within the period provided
        for within RCr 11.42 and has been held to apply retroactively. Moreover, a successive RCr 11.42
        motion is impermissible pursuant to RCr 11.42(3), which has been held to bar successive RCr 11.42
        motions. Sanders v. Commonwealth, 339 S.W.3d, 427, 438 (Ky. 2011.)

[DN 39 at 1‐2]. The Kentucky Court of Appeals affirmed the trial court’s denial of Petitioner’s 11.42 motion

and found Petitioner’s Claims 4 and 5 (and maybe Claim 2 as well) to be without merit. Yarmey v.



          claims and proceed with the exhausted claims, or (4) ignore the exhaustion requirement altogether and
          deny the petition on the merits if none of the petitioner's claims has any merit.
Harris v. Lafler, 553 F.3d 1028, 1031‐32 (6th Cir. 2009).

                                                      2
Case 3:19-cv-00528-RGJ-LLK Document 42 Filed 02/12/21 Page 3 of 5 PageID #: 613




Commonwealth, No. 2016‐CA‐001245‐MR, 2019 WL 169133 (Ky. Ct. App. Jan. 11, 2019). Claims 1, 3, 6

through 14 are new claims first articulated by Petitioner in his amended petition. It is too late

(procedurally) for Petitioner to present these claims to the state courts.

             Respondent must respond to Petitioner’s claims in light of Martinez v. Ryan.

        Historically, because a post‐conviction petitioner had no right to counsel, the ineffectiveness of

post‐conviction counsel could not serve as cause to excuse a procedural default. See Coleman v.

Thompson, 501 U.S. 722, 757 (1991) (“Because Coleman had no right to counsel to pursue his appeal in

state habeas, any attorney error that led to the default of Coleman's claims in state court cannot

constitute cause to excuse the default in federal habeas.”). Thus, under prior rules, Petitioner’s Claims 1,

3, 6 through 14 would have been deemed procedurally defaulted, and the default would have been

deemed unexcused.

        More recently, however, the Supreme Court has created a narrow exception to the rule of

procedural default in Coleman v. Thompson. In Martinez v. Ryan, the Supreme Court held that “a

procedural default will not bar a federal habeas court from hearing a substantial claim of ineffective

assistance at trial if, in the initial review collateral proceeding, there was no counsel or counsel in that

proceeding was ineffective.” 566 U.S. 1, 17 (2012). The Supreme Court explained why this shift away

from Coleman was necessary:

        To protect prisoners with a potentially legitimate claim of ineffective assistance of trial counsel, it
        is necessary to modify the unqualified statement in Coleman that an attorney's ignorance or
        inadvertence in a postconviction proceeding does not qualify as cause to excuse a procedural
        default. This opinion qualifies Coleman by recognizing a narrow exception: Inadequate assistance
        of counsel at initial‐review collateral proceedings may establish cause for a prisoner's procedural
        default of a claim of ineffective assistance at trial.




                                                      3
Case 3:19-cv-00528-RGJ-LLK Document 42 Filed 02/12/21 Page 4 of 5 PageID #: 614




Id. at 9.2 In Woolbright v. Crews, the Sixth Circuit recognized that a motion under Kentucky’s RCr 11.42 is

subject to the Martinez exception. 791 F.3d 628, 630 (6th Cir. 2015).

        The Martinez exception applies only if Petitioner shows that “the underlying ineffective‐

assistance‐of‐trial‐counsel [IATC] claim is a substantial one, which is to say that the prisoner must

demonstrate that the claim has some merit.” Martinez, 566 U.S. at 14.

        The Martinez exception does not apply to “attorney errors in other kinds of proceedings, including

appeals from initial‐review collateral proceedings.” Id. at 16. In this case, an attorney represented

Petitioner with respect to his 11.42 motion before the trial court, and Petitioner made five numbered

claims of IATC. [DN 13‐2 at 17, 25, 28, 30‐31, 34]. A different attorney represented Petition in his appeal

of the denial of his 11.42 motion, and Petitioner made four numbered claims of IATC. [DN 21‐2 at 2, 6].

        Respondent must respond to Petitioner’s claims in light of Martinez v. Ryan. The response should

discuss (without limitation): 1) Whether Petitioner’s Claim 2 is exhausted in the sense of being fairly

presented to the state courts or in the sense of being too late to present to the state courts; 2) Whether

any of Petitioner’s claims was presented in his initial 11.42 motion but not pursued on appeal of the denial

of the 11.42 motion; 3) Whether initial 11.42 counsel was ineffective (for the limited purpose of excusing

a procedural default) for not raising Petitioner’s Claims 1, 3, 6 through 14; and 4) Whether Claims 1, 3, 6

through 14 are “substantial” in the sense of having “some merit.”

             Respondent must respond to Petitioner’s request for an evidentiary hearing.

        In his reply, Petitioner requests “an evidentiary hearing to address his claims, in particular to

establish cause for procedural default of his ineffective assistance of trial counsel and ineffective

assistance of his initial‐review collateral proceeding counsel under the standard of Martinez v. Ryan, 566

U.S. 1 (2012) and followed by Woolbright v. Crews, 791 Fed.3d 628 (6th Cir. 2015).” [DN 41 at 3].


2
  While ineffective assistance of post‐conviction counsel may provide cause to excuse procedural default of a
substantial IATC claim, the Supreme Court expressly declined to decide whether a freestanding right to post‐
conviction counsel exists. Id. at 16.

                                                     4
Case 3:19-cv-00528-RGJ-LLK Document 42 Filed 02/12/21 Page 5 of 5 PageID #: 615




         Respondent must respond to Petitioner’s request for an evidentiary hearing. The response should

indicate which, if any, of the above issues are properly the subject of an evidentiary hearing and why.

                                                  Order

         Therefore, it is hereby ORDERED that, within 30 days of entry of this Order, Respondent shall FILE

an unlimited response to Petitioner’s amended petition, [DN 33], and request for an evidentiary hearing

[DN 41].

February 12, 2021




                                                     5
